Citation Nr: 1501386	
Decision Date: 01/12/15    Archive Date: 01/20/15

DOCKET NO.  13-23 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Massachusetts Department of Veterans Services


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel



INTRODUCTION

The Veteran served on active duty from July 1956 to July 1958.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

The Veteran indicated in an August 2013 statement that he wanted a local RO hearing and a hearing before a Veterans Law Judge.  The RO thereafter sent the Veteran a notice advising him of other, more expeditious, hearing options.  The notice advised the Veteran to contact the RO in the event he wanted a hearing with local RO personnel.  The Veteran responded and indicated that he wanted to withdraw his request for a Board hearing, and to please "forward [his] case to the Board of Veterans' Appeals without further delay."  He did not request a local RO hearing at that time.  Based on the Veteran's more recent submission, which did not include a request a local hearing and asked that his file be immediately transferred to the Board, the Board finds that the request for a DRO hearing has also been withdrawn.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was afforded a VA audiological examination in September 2011, and was diagnosed with bilateral sensorineural hearing loss.  The examiner concluded that the Veteran's hearing loss was not at least as likely as not caused by or a result of an event in military service.  The examiner's rationale was that there were no service medical records in the claims file documenting hearing at entrance or separation.  The Board finds that this examination report is inadequate for rating purposes.

The absence of in-service evidence of hearing disability, i.e., one meeting the requirements of 38 C.F.R. § 3.385 (2014), is not fatal to a claim of service connection for hearing loss.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). The United States Court of Appeals for Veterans Claims (Court) has held that the regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a claimant who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that a current hearing disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record including that pertinent to service.  See 38 U.S.C.A. § 1110; C.F.R. §§ 3.303; 3.304; Hensley, 5 Vet. App. at 159-60.  Therefore, the VA audiological examination should be returned for an addendum opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the claims file to the VA examiner who conducted the September 2011 audiological examination (or another qualified examiner, if unavailable) for preparation of an addendum opinion.  The entire claims file, including any relevant electronic records, should be made available to and be reviewed by the examiner in conjunction with this request.

The examiner is asked to again review the pertinent evidence, including the Veteran's lay assertions, treatment records, and the results of the prior examination.  Then, based on this record review, the examiner is requested to provide an opinion on the following question:

Is it at least as likely as not (50 percent probability or greater) that the Veteran's bilateral hearing loss is related to noise exposure in the Veteran's military service, including on a delayed or latent onset theory of causation? 

In so doing, notwithstanding a showing of normal hearing on audiometric testing in service, the examiner must accept as fact that the Veteran was exposed to excessive in-service noise.  If the examiner is unable to provide an opinion without resort to speculation even with the parameters set forth above, then a thorough explanation as to why an opinion cannot be rendered should be provided.

The examiner must provide a supporting rationale for the opinion provided.  If it is determined that another examination is necessary, such should be scheduled.

2.  Thereafter, readjudicate the claim for service connection.  If the claim remains denied, the Veteran should be issued a supplemental statement of the case, and be given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




